              Case: 15-10029        Doc: 107       Filed: 05/25/21    Page: 1 of 2



Dated: May 25, 2021
The following is ORDERED:




                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

 IN RE:                                              Case No. 15-10029-JDL
                                                     (Chapter 13)
 JOHN BROOKER AND DARLENE
 BROOKER,
                                        Debtors.

               ORDER GRANTING APPLICATION TO ENLARGE TIME

       COMES NOW, before me, the undersigned Judge, the Application To Enlarge Time (the

“Application”) [Doc. 106] filed May 25, 2021, by John Brooker and Darlene Brooker. After

reviewing the Application, the Court FINDS that the Application should be and hereby is granted

and the time by which Debtors are required to file the Financial Management Course Certificate

is enlarged to May 25, 2021. All findings of fact are based on representations of counsel for

Debtors.


                                               ###
            Case: 15-10029   Doc: 107     Filed: 05/25/21   Page: 2 of 2




APPROVED:



/s/ Gary D. Hammond
GARY D. HAMMOND, #13825
MITCHELL & HAMMOND
An Association of Professional Entities
512 N.W. 12th Street
Oklahoma City, OK 73103
405.216.0007 Telephone
405.232.6358 Facsimile
gary@okatty.com Email
ATTORNEYS FOR JOHN BROOKER AND
DARLENE BROOKER




                                        2
